Exhibit 10.6

PHARMACYCLICS, INC.



NON-EMPLOYEE DIRECTORS OPTION ELECTION

 

STOCK OPTION AGREEMENT

 

RECITALS

 A. Pharmacyclics, Inc. (the "Corporation") has approved and implemented the
    1995 Stock Option Plan (the "Plan") pursuant to which eligible non-employee
    members of the Corporation's Board of Directors (the "Board) are eligible to
    receive stock option grants in order to provide such individuals with a
    meaningful incentive to continue to serve as a member of the Board.
 B. Optionee is eligible as a non-employee Board member, and this Agreement is
    executed pursuant to, and is intended to carry out the purposes of, the Plan
    in connection with a grant of a stock option to purchase shares of the
    Corporation's common stock ("Common Stock") under the Plan.
 C. The granted option is intended to be a non-statutory option which does not
    meet the requirements of Section 422 of the Internal Revenue Code.

    NOW, THEREFORE

    , it is hereby agreed as follows:

    

    Grant of Option
    . Subject to and upon the terms and conditions set forth in this Agreement,
    there is hereby granted to Optionee, as of the date of grant (the "Grant
    Date") specified in the accompanying Notice of Grant of Stock Option (the
    "Grant Notice"), a stock option to purchase up to that number of shares of
    Common Stock (the "Option Shares") as is specified in the Grant Notice. The
    Option Shares shall be purchasable from time to time during the option term
    at the price per share (the "Exercise Price") specified in the Grant Notice.
    Option Term
    . This option shall have a maximum term of ten (10) years measured from the
    Grant Date and shall expire at the close of business on the Expiration Date
    specified in the Grant Notice, unless sooner terminated under Paragraph 5.
    Limited Transferability
    . This option shall be neither transferable nor assignable by Optionee,
    other than a transfer of this option effected by will or by the laws of
    descent and distribution following Optionee's death, and may be exercised,
    during Optionee's lifetime, only by Optionee. However, an option may be
    assigned in accordance with the terms of a Qualified Domestic Relations
    Order. The assigned option may only be exercised by the person or persons
    who acquire a proprietary interest in the option pursuant to such Qualified
    Domestic Relations Order. The terms applicable to the assigned option (or
    portion thereof) shall be the same as those in effect for the option
    immediately prior to such assignment and shall be set forth in such
    documents issued to the assignee as the Plan Administrator may deem
    appropriate.
    Exercisability
    . This option shall be immediately exercisable for any or all of the Option
    Shares, and shall remain so exercisable until the expiration or sooner
    termination of the option term.
    Cessation of Board Service
    . Should Optionee's service as a Board member cease while this option
    remains outstanding, then the option term specified in Paragraph 2 shall
    terminate (and this option shall cease to be outstanding) prior to the
    Expiration Date in accordance with the following provisions:
     A. Should the Optionee cease to serve as a Board member for any reason,
        then the Board member shall have a thirty-six (36) month period
        following the date of such cessation of Board service in which to
        exercise each such option.
     B. In no event shall the option remain exercisable after the expiration of
        the option term. Upon the expiration of the thirty-six (36) month
        exercise period or (if earlier) upon the expiration of the option term,
        the option shall terminate and cease to be outstanding for any shares
        for which the option has not been exercised.
    
    Adjustment in Option Shares
    .
     A. Should any change be made to the Common Stock issuable under the Plan by
        reason of any stock split, stock dividend, recapitalization, combination
        of shares, exchange of shares or other change affecting such Common
        Stock as a class without the Corporation's receipt of consideration,
        then the number and class of securities purchasable under this option
        and the Exercise Price payable per share shall be appropriately adjusted
        to prevent the dilution or enlargement of Optionee's rights hereunder;
        provided, however, the aggregate Exercise Price shall remain the same.
        Change of Control
        . Should this option be assumed in connection with any Corporate
        Transaction or Change in Control, as defined in the Plan and below,
        respectively, then this option shall be appropriately adjusted to apply
        and pertain to the number and class of securities which would have been
        issued to Optionee prior to the consummation of such event. Appropriate
        adjustments shall also be made to the Exercise Price payable per share,
        provided
        the aggregate Exercise Price payable hereunder shall remain the same.
     B. For purposes of this Agreement, the following definition shall be in
        effect:
    
    Change in Control shall mean a change in ownership or control of the
    Corporation effected through either of the following transactions:
    
    (i) the acquisition, directly or indirectly, by any person or related group
    of persons (other than the Corporation or a person that directly or
    indirectly controls, is controlled by, or is under common control with, the
    Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of
    the Securities Exchange Act of 1934, as amended) of securities possessing
    more than fifty percent (50%) of the total combined voting power of the
    Corporation's outstanding securities pursuant to a tender or exchange offer
    made directly to the Corporation's stockholders which the Board does not
    recommend such stockholders to accept, or
    
    (ii) a change in the composition of the Board over a period of thirty-six
    (36) consecutive months or less such that a majority of the Board members
    ceases, by reason of one or more contested elections for Board membership,
    to be comprised of individuals who either (1) have been Board members
    continuously since the beginning of such period or (2) have been elected or
    nominated for election as Board members described in clause (1) who were
    still in office at the time the Board approved such election or nomination.
    
    Manner of Exercising Option
    .
     A. In order to exercise this option for all or any part of the Option
        Shares, Optionee (or in the case of exercise after Optionee's death,
        Optionee's beneficiary, executor, administrator, heir or legatee, as the
        case may be) must take the following actions:
         i.   The Secretary of the Corporation shall be provided with written
              notice of the option exercise (the "Exercise Notice"), in
              substantially the form of Exhibit I attached hereto, in which
              there is specified the number of Option Shares which are to be
              purchased under the exercised option.
         ii.  The aggregate Exercise Price for the purchased shares shall be
              paid in one of the following alternative forms:
        
              - full payment in cash or check made payable to the Corporation's
              order; or
        
              - full payment in shares of Common Stock held by Optionee for the
              requisite period necessary to avoid a charge to the Corporation's
              earnings for financial reporting purposes and valued at Fair
              Market Value on the Exercise Date; or
        
              - full payment in a combination of shares of Common Stock held for
              the requisite period necessary to avoid a change to the
              Corporation's earnings for financial reporting purposes and valued
              at Fair Market Value on the Exercise Date and cash or check made
              payable to the Corporation's order; or
        
              - full payment effected through a broker-dealer sale and
              remittance procedure pursuant to which Optionee shall provide
              irrevocable written instructions (A) to a Corporation-designated
              brokerage firm to effect the immediate sale of the vested shares
              purchased under the option and remit to the Corporation, out of
              the sale proceeds available on the settlement date, sufficient
              funds to cover the aggregate Exercise Price payable for those
              shares and (B) to the Corporation to deliver the certificates for
              the purchased shares directly to such brokerage firm in order to
              complete the sale.
        
         iii. Appropriate documentation evidencing the right to exercise this
              option shall be furnished the Corporation if the person or persons
              exercising the option is other than Optionee.
    
     B. For purposes of Subparagraph 7.A above and for all other valuation
        purposes under this Agreement, the Fair Market Value per share of Common
        Stock on any relevant date shall be determined in accordance with the
        following provisions:
    
        - If the Common Stock is not at the time listed or admitted to trading
        on any national securities exchange but is traded on the Nasdaq National
        Market, the Fair Market Value shall be the closing selling price per
        share on the date in question, as such price is reported by the National
        Association of Securities Dealers on the Nasdaq National Market or any
        successor system. If there is no reported closing selling price for the
        Common Stock on the date in question, then the closing selling price on
        the last preceding date for which such quotation exists shall be
        determinative of Fair Market Value.
    
        - If the Common Stock is at the time listed or admitted to trading on
        any nationalany national securities exchange, then the Fair Market Value
        shall be the closing selling price per share on the date in question on
        the exchange serving as the primary market for the Common Stock, as such
        price is officially quoted in the composite tape of transactions on such
        exchange. If there is no reported sale of Common Stock on such exchange
        on the date in question, then the Fair Market Value shall be the closing
        selling price on the exchange on the last preceding date for which such
        quotation exists.
    
        - For purposes of option grants made on the date of execution of the
        agreement between the Corporation and the underwriter or underwriters
        managing the initial public offering of the Common Stock ("Underwriting
        Agreement"), the Fair Market Value shall be deemed to be equal to the
        price per share at which the Commonthe Common Stock is sold in the
        initial public offering pursuant to the Underwriting Agreement.
    
     C. The Exercise Date shall be the date on which the Exercise Notice is
        delivered to the Secretary of the Corporation. Except to the extent the
        sale and remittance procedure specified above isutilizedis utilized in
        connection with the exercise of the option, payment of the Exercise
        Price for the purchased shares must accompany such notice.
     D. As soon as practical after the Exercise Date, the Corporation shall
        issue to or on behalf of Optionee (or other person or persons exercising
        this option) a certificate or certificates representing the purchased
        Option Shares. In no event may this option be exercised for any
        fractional share.
    
    Stockholder Rights
    . The holder of this option shall not have any of the rights of a
    stockholder with respect to the Option Shares until such individual shall
    have exercised this option and paid the Exercise Price for the purchased
    shares.
    No Impairment of Rights
    . This Agreement shall not in any way affect the right of the Corporation to
    adjust, reclassify, reorganize or otherwise make changes in its capital or
    business structure or to merge, consolidate, dissolve, liquidate or sell or
    transfer all or any part of its business or assets. Nor shall this Agreement
    in any way be construed or interpreted so as to affect adversely or
    otherwise impair the right of the Corporation or the stockholders to remove
    Optionee from the Board at any time in accordance with the provisions of
    applicable law.
    Compliance with Laws and Regulations
    . The exercise of this option and the issuance of the Option Shares upon
    such exercise shall be subject to compliance by the Corporation and Optionee
    with all applicable requirements of law relating thereto and with all
    applicable regulations of any securities exchange on which shares of the
    Common Stock may be listed for trading at the time of such exercise and
    issuance.
    Successors and Assigns
    . Except to the extent otherwise provided in Paragraph 3, the provisions of
    this Agreement shall inure to the benefit of, and be binding upon, the
    successors, administrators, heirs, legal representatives and assigns of
    Optionee and the Corporation's successors and assigns.
    Beneficiary Designation
    . An Optionee may file a written beneficiary designation indicating the
    person entitled to exercise Optionee's outstanding options on the Optionee's
    behalf at the time of his/her death. Such beneficiary designation may be
    changed by the Optionee at any time by filing the appropriate form with the
    Plan Administrator.
    Discharge of Liability
    . The inability of the Corporation to obtain approval from any regulatory
    body having authority deemed by the Corporation to be necessary to the
    lawful issuance and sale of any Common Stock pursuant to this option shall
    relieve the Corporation of any liability with respect to the non-issuance or
    sale of the Common Stock as to which such approval shall not have been
    obtained. However, the Corporation shall use its best efforts to obtain all
    such applicable approvals.
    Notices
    . Any notice required to be given or delivered to the Corporation under the
    terms of this Agreement shall be in writing and addressed to the Corporation
    at its principal corporate offices. Any notice required to be given or
    delivered to Optionee shall be in writing and addressed to Optionee at the
    address indicated below Optionee's signature line on the Grant Notice. All
    notices shall be deemed effective upon personal delivery or upon deposit in
    the U.S. mail, postage prepaid and properly addressed to the party to be
    notified.
    Construction/Governing Law
    . This Agreement and the option evidenced hereby are made and granted
    pursuant to the Plan and are in all respects limited by and subject to the
    express terms and provisions of the Plan. The interpretation, performance,
    and enforcement of this Agreement shall be governed by the laws of the State
    of California without resort to that State's conflict-of-laws rules.

EXHIBIT I



NOTICE OF EXERCISE OF

NON-STATUTORY STOCK OPTION

 

I hereby notify Pharmacyclics, Inc. (the "Corporation") that I elect to purchase
__________ shares of Common Stock of the Corporation (the "Purchased Shares")
pursuant to that certain option (the "Option") granted to me on ______________,
2004 to purchase up to __________ shares of the Corporation's Common Stock at an
exercise price of $________ per share (the "Exercise Price").

Concurrently with the delivery of this Exercise Notice to the Secretary of the
Corporation, I shall hereby pay to the Corporation the Exercise Price for the
Purchased Shares in accordance with the provisions of my agreement with the
Corporation evidencing the Option and shall deliver whatever additional
documents may be required by such agreement as a condition for exercise.
Alternatively, I may utilize the special broker/dealer sale and remittance
procedure specified in my agreement to effect payment of the Exercise Price for
any Purchased Shares.

 





Date Optionee

Address:



Print name in exact manner

it is to appear on the

stock certificate:

Address to which certificate

is to be sent, if different

from address above:



 

Social Security Number:

 

 

 

 

 